        Case 18-21225-CMB                          Doc 174    Filed 10/02/20 Entered 10/02/20 10:33:21                     Desc Main
764 AP 100220                                                Document     Page 1 of 7
 Fill in this information to identify your case:                            Objections due:
 Debtor 1: Brian L. Mohring                                                 Conciliation Conference:
 Debtor 2: Rayna L. Mohring
 United States Bankruptcy Court for Western District of                     /_X_/ check if this is an amended plan, and list section of the
 Pennsylvania                                                               plan that have been changed:
 Case No: 18-21225 CMB                                                      Sections amended: 2.1, 2.2, 3.2, 3.3, 3.5, 3.6, 4.3

Western District of Pennsylvania

Chapter 13 Plan Dated: October 2, 2020
To Debtors:           This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                      indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules and judicial
                      rulings may not be confirmable. The terms of this plan control unless otherwise ordered by the court.

                      In the following notice to creditors, you must check each box that applies.
To Creditors:         YOUR RIGHTS MAY BE AFFECTED BY THIS PLAN. YOUR CLAIM MAY BE REDUCED, MODIFIED, OR
                      ELIMINATED.
                      You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do
                      not have an attorney, you may wish to consult one.
                      IF YOU OPPOSE THIS PLAN’S TREATMENT OF YOUR CLAIM OR ANY PROVISION OF THIS PLAN, YOU OR
                      YOUR ATTORNEY MUST FILE AN OBJECTION TO CONFIRMATION AT LEAST SEVEN (7) DAYS BEFORE THE
                      DATE SET FOR THE CONFIRMATION HEARING, UNLESS OTHERWISE ORDERED BY THE COURT. THE COURT
                      MAY CONFIRM THIS PLAN WITHOUT FURTHER NOTICE IF NO OBJECTION TO CONFIRMATION IS FILED.
                      SEE BANKRUPTCY RULE 3015. IN ADDITION, YOU MAY NEED TO FILE A TIMELY PROOF OF CLAIM IN
                      ORDER TO BE PAID UNDER ANY PLAN.
                      The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether
                      the plan includes each of the following items. If the “Included” box is unchecked or if both boxes are checked on
                      each line, the provision will be ineffective if set out later in the plan.

 1.1        A limit on the amount of any claim or arrearages set out in Part 3,                  /__/ Included            /_X_/ Not Included
            which may result in a partial payment or no payment to the secured
            creditor (a separate action will be required to effectuate such limit)
 1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                     /__/ Included            /_X_/ Not Included
            security interest, set out in Section 3.4 (a separate action will be
            required to effectuate such limit)
 1.3        Nonstandard provisions, set out in Part 9                                            /___/ Included           /X/ Not Included


             Plan Payments and Length of Plan
 Part 2:

2.1 Debtor(s) will make regular payments to the trustee:

Total amount of $3,966.00 per month for a remaining plan term of 84 months shall be paid to the trustee from future earnings as follows:
           By Income Attachment                        Directly by Debtor               By Automated Bank Transfer
D#1        $ _________________                         $2,196.00                        $_____________________
D#2        $ 1,800.00                                  $_____________                   $_____________________

(Income attachments must be used by debtors having attachable income)                   (SSA direct deposit recipients only)
2.2 Additional payments:

X Unpaid Filing Fees. The balance of $310 shall be fully paid by the Trustee to the Clerk of the Bankruptcy Court

                                                                        Page 1
       Case 18-21225-CMB                 Doc 174      Filed 10/02/20 Entered 10/02/20 10:33:21                          Desc Main
           Debtor(s)____________________________     Document          Page 2 of 7
                                                       Case number__________________ PAWB Form 10 (12/17)

from the first available funds.

Check one.

If "None" is checked, the rest of Section 2.2 need not be completed or reproduced.

 /X/ None.          If “None” is checked, the rest of Section 2.2 need not be completed or reproduced


             Treatment of Secured Claims

 Part 3:

3.1 Maintenance of payments and cure of default, if any, on Long-Term Continuing Debts.
Check one.

 /__/ None         If “None” is checked, the rest of Section 3.1 need not be completed or reproduced
 /X/               The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with
                   any changes required by the applicable contract and noticed in conformity with any applicable rules. These
                   payments will be disbursed by the trustee. Any existing arrearage on a listed claim will be paid in full through
                   disbursements by the trustee, without interest. If relief from the automatic stay is ordered as to any item of collateral
                   listed in this paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to that
                   collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan.

 Name of Creditor              Collateral                      Current installment            Amount of             Start Date (MM/YYYY)
                                                               payment (including escrow)     Arrears (if any)

 JPMC Speciality               5 Scenery Rd. Pitt. PA          1,126.54                       37,154.57             4/29/2018
 Mort.                         15221                           1,188.14                                             3/29/2019
                               (“Residence”)                   1,159.68                                             7/1/2019
                                                               1,224.69                                             3/1/2020
                                                               1,226.59                                             7/1/2020

Insert additional claims as needed

3.2        Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
Check one
 /X/ None        If “None” is checked, the rest of Section 3.2 need not be completed or reproduced. The remainder of this paragraph
                 will be effective only if the applicable box in Part 1 of this plan is checked.


3.3 Secured claims excluded from 11 U.S.C. § 506.

Check one.
 /__/ None         If “None” is checked, the rest of Section 3.3 need not be completed or reproduced.
 /X/               The claims listed below were either:
                   (1)      Incurred within 910 days before the petition date and secured by a purchase money security interest in a
                            motor vehicle acquired for personal use of the debtor(s), or

                   (2)      Incurred within 1 year of the petition date and secured by a purchase money security interest in any other
                            thing of value. These claims will be paid in full under the plan with interest at the rate stated below. These
                            payments will be disbursed by the trustee.

 Name of creditor                   Collateral                            Amount of claim           Interest rate      Monthly payment to
                                                                                                                       creditor
 PNC Bank*                          455-K-143 (rental)                    42104.70                  Contract rate      Paid at closing*



                                                                   Page 2
       Case 18-21225-CMB                  Doc 174       Filed 10/02/20 Entered 10/02/20 10:33:21                     Desc Main
           Debtor(s)____________________________       Document          Page 3 of 7
                                                         Case number__________________ PAWB Form 10 (12/17)


 Wilkinsburg (garbage)               Residence                           811.94                  9%                When funds avail.
 Midland Funding*                    455-K-143 (rental)                  6,924                   4%                Paid at closing*
 Bridgecrest Accep. Corp.            2010 Ford F-150                     13,933.46               Contract Rate     $376.58 per month;
                                                                                                                   months 3/20 to 3/23

* These claims will be paid from the state court foreclosure sale of Brian Mohring’s rental property at 385
Larimer Avenue, Turtle Creek, PA 15145 (455-K-143) to the extent funds are available.
3.4        Lien Avoidance
Check one
 /X/ None          If “None” is checked, the rest of Section 3.4 need not be completed or reproduced. The remainder of this
                   paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

3.5        Surrender of Collateral
Check one

 /__/ None         If “None” is checked, the rest of Section 3.5 need not be completed or reproduced
 /X/               The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The
                   debtor(s) request that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the
                   collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed unsecured claim
                   resulting from the disposition of the collateral will be treated in Part 5.

 Name of creditor                                                        Collateral
 Allegheny County, Woodland Hills School District, Borough               Brian Mohring’s rental property at 385 Larimer
 of Turtle Creek, PNC Bank, and Midfund Funding, Internal                Avenue, Turtle Creek, PA 15145 (455-K-143)
 Revenue Service

Insert additional claims as needed

3.6 Secured tax claims.

 Name of taxing                Total             Type of tax             Interest rate*      Identifying number(s)       Tax periods
 authority                     amount of                                                     if collateral is real
                               claim                                                         estate
 Allegheny County**            4,305.08          R.E. Tax                12.0                455-K-143                   2009-2017
 Allegheny County**            4,126.33          R.E. Interest/Penalty   0                   455-K-143                   2009-2017
 Woodland H. S. D.**           17,6632.91        R. E. Tax               10.0                455-K-143                   2000-2017
 Woodland H. S. D.**           6,980.93          R.E. Interest/Penalty   0                   455-K-143                   2000-2017
 Turtle Creek Boro.**          4,200.00          R. E. Tax               10.0                455-K-143                   2011-2017
 Turtle Creek Boro.**          387.00            R.E. Interest/Penalty   0                    455-K-143                  2011-2017
 IRS                           10,317.09         Income                  5%                  All property                2011

The secured tax claims of the Internal Revenue Service, Commonwealth of Pennsylvania and any other tax claimants shall bear interest
at the statutory rate in effect as of the date of confirmation.

** These claims will be paid at the closing of a state court foreclosure sale of Brian Mohring’s rental property
at 385 Larimer Avenue, Turtle Creek, PA 15145 (455-K-143) to the extent funds are available.

             Treatment of Fees and Priority Claims
 Part 4:

                                                                    Page 3
       Case 18-21225-CMB                Doc 174       Filed 10/02/20 Entered 10/02/20 10:33:21                          Desc Main
          Debtor(s)____________________________      Document          Page 4 of 7
                                                       Case number__________________ PAWB Form 10 (12/17)

4.1 General.
          Trustee’s fees and all allowed priority claims, including Domestic Support Obligations other than those treated in Section 4.5,
          will be paid in full without postpetition interest.

4.2 Trustee’s fees.
          Trustee’s fees are governed by statute and may change during the course of the case. The trustee shall compute the trustee’s
          percentage fees and publish the prevailing rates on the court’s website for the prior five years. It is incumbent upon the debtor(s)’
          attorney or debtor (if pro se) and the trustee to monitor any change in the percentage fees to insure that the plan is adequately
          funded.
4.3 Attorney’s fees.
          Attorney’s fees are payable to Gary W. Short. In addition to a retainer of $ 0 (of which $ 0 was a payment to reimburse costs
          advanced and/or a no-look costs deposit) already paid by or on behalf of the debtor, the amount of $20,954.00 is to be paid at
          the rate of $2,430.00 per month. Including any retainer paid, a total of $18,954.00 in fees and costs reimbursement has been
          approved by the court to date, based on a combination of the no-look fee and costs deposit and previously approved application(s)
          for compensation above the no-look fee. An additional $2,000.00 will be sought through a fee application to be filed and approved
          before any additional amount will be paid through the plan, and this plan contains sufficient funding to pay that additional amount,
          without diminishing the amounts required to be paid under this plan to holders of allowed unsecured claims.

          /__/ Check here if a no-look fee in the amount provided for in Local Bankruptcy Rule 9020-7(c) is being requested for services
          rendered to the debtor(s) through participation in the bankruptcy court’s Loss Mitigation Program (do not include the no-look fee
          in the total amount of compensation requested, above).

4.4 Priority claims not treated elsewhere in Part 4.

/X/ None. If “none is checked, the rest of Section 4.4 need not be completed or reproduced.

4.5 Priority Domestic Support Obligations not assigned or owed to a governmental unit.
If the debtor(s) is/are currently paying Domestic Support Obligations through existing state court order(s) and leaves this section blank,
the debtor(s) expressly agrees to continue paying and remain current on all Domestic Support Obligations through existing state court
orders.
/__/      Check here if this payment is for pre-petition arrears only.

 ame of creditor (specify actual             Description                         Claim                      Monthly payment or pro
 payee, e.g. PA SCDU)                                                                                       rata

4.6 Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.
 /X/ None.         If “None” is checked, the rest of Section 4.6 need not be completed or reproduced.

4.7 Priority unsecured tax claims paid in full

 Name of taxing authority                              Total amount of claim      Type of tax       Interest        Tax periods
                                                                                                    rate (0% if
                                                                                                    blank)
 IRS                                                   28,230.20                  Income            0               2013 - 2016
 PA. Revenue                                           16,591.62                  Income            0               2008 - 2015
 Keystone Collections (Wilk. Boro / Wilk S.D           550.37                     Income            0               2014


           Treatment of Nonpriority Unsecured Claims
Part 5:

5.1       Nonpriority unsecured claims not separately classified.

          Debtor(s) ESTIMATE(S) that a total of $2,439.00, will be available for distribution to nonpriority unsecured creditors.



                                                                   Page 4
          Case 18-21225-CMB                Doc 174       Filed 10/02/20 Entered 10/02/20 10:33:21                            Desc Main
           Debtor(s)____________________________        Document          Page 5 of 7
                                                          Case number__________________ PAWB Form 10 (12/17)

           Debtor(s) ACKNOWLEDGE(S) that a MINIMUM of $0 shall be paid to nonpriority unsecured creditors to comply with the
           liquidation alternative test for confirmation set forth in 11 U.S.C. § 1325(a)(4).
           The total pool of funds estimated above is NOT the MAXIMUM amount payable to this class of creditors. Instead, the actual pool
           of funds available for payment to these creditors under the plan base will be determined only after audit of the plan at time of
           completion. The estimated percentage of payment to general unsecured creditors is 10.0%. The percentage of payment may
           change, based upon the total amount of allowed claims. Late-filed claims will not be paid unless all timely filed claims have been
           paid in full. Thereafter, all late-filed claims will be paid pro-rata unless an objection has been filed within thirty (30) days of filing
           the claim. Creditors not specifically identified elsewhere in this plan are included in this class.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims.
Check one.
 /X/ None.          If “None” is checked, the rest of Section 5.2 need not be completed or reproduced.

5.3        Post-petition utility monthly payments.
           The provisions of Section 5.3 are available only if the utility provider has agreed to this treatment. These payments comprise
           a single monthly combined payment for postpetition utility services, any postpetition delinquencies, and unpaid security deposits.
           The claim payment will not change for the life of the plan. Should the utility obtain an order authorizing a payment change, the
           debtor(s) will be required to file an amended plan. These payments may not resolve all of the postpetition claims of the utility.
           The utility may require additional funds from the debtor(s) after discharge.


 Name of creditor                                   Monthly payment                                  Post-petition account number

 Peoples Gas Company                                165.89 (starting in October, 2019)               XXXXXXX2570

5.4 Other separately classified nonpriority unsecured claims.

Check one
 /X/ None.           If “None” is checked, the rest of Section 5.4 need not be completed or reproduced.


              Executory Contracts and Unexpired Leases
 Part 6:

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts and unexpired leases are rejected.

Check one.

 /X/ None.               If “None” is checked, the rest of Section 6.1 need not be completed or reproduced.


 Part 7:     Vesting of Property of the Estate
7.1 Property of the estate shall not re-vest in the debtor(s) until the debtor(s) have completed all payments under the confirmed plan.

              General Principles Applicable to All Chapter 13 Plans
Part 8:
8.1        This is the voluntary chapter 13 reorganization plan of the debtor(s). The debtor(s) understand and agree(s) that the chapter 13
           plan may be extended as necessary by the trustee (up to any period permitted by applicable law) to insure that the goals of the
           plan have been achieved. Notwithstanding any statement by the trustee’s office concerning amounts needed to fund a plan, the
           adequacy of plan funding in order to meet the plan goals remains the sole responsibility of debtor(s) and debtor(s)’ attorney. It
           shall be the responsibility of the debtor(s) and debtor(s)’ attorney to monitor the plan in order to ensure that the plan remains
           adequately funded during its entire term.
8.2        Prior to the meeting of creditors, the debtor(s) shall comply with the tax return filing requirements of 11 U.S.C § 1308 and provide
           the trustee with documentation of such compliance by the time of the meeting. Debtor(s)’ attorney or debtor(s) (if pro se) shall
           provide the trustee with the information needed for the trustee to comply with the requirements of 11 U.S.C. § 1302 as to the
           notification to be given to Domestic Support Obligation creditors, and debtor(s)’ attorney or debtor(s) (if pro se) shall provide
           the trustee with the calculations relied upon to determine the debtor(s)’ current monthly income and disposable income.



                                                                      Page 5
       Case 18-21225-CMB                Doc 174       Filed 10/02/20 Entered 10/02/20 10:33:21                          Desc Main
          Debtor(s)____________________________      Document          Page 6 of 7
                                                       Case number__________________ PAWB Form 10 (12/17)

8.3       The debtor(s) shall have a duty to inform the trustee of any assets acquired while the chapter 13 case is pending, such as insurance
          proceeds, recovery on any lawsuit or claims for personal injury or property damage, lottery winnings, or inheritances. The
          debtor(s) must obtain prior court approval before entering into any postpetition financing or borrowing of any kind, and before
          selling any assets.
8.4       Unless otherwise stated in this plan or permitted by a court order, all claims or debts provided for by the plan to receive a
          distribution shall be paid by and through the trustee.
8.5       Percentage fees to the trustee are paid on receipts of plan payments at the rate fixed by the United States Trustee. The trustee has
          the discretion to adjust, interpret, and implement the distribution schedule to carry out the plan, provided that, to the extent the
          trustee seeks a material modification of this plan or its contemplated distribution schedule, the trustee must seek and obtain prior
          authorization of the court. The trustee shall follow this standard plan form sequence unless otherwise ordered by the court:
          Level One:        Unpaid filing fees.
          Level Two:        Secured claims and lease payments entitled to 11 U.S.C. § 1326(a)(1)(C) pre-confirmation adequate protection
                            payments. Level Three: Monthly ongoing mortgage payments, ongoing vehicle and lease payments,
                            installments on professional fees, and postpetition utility claims.
          Level Four:       Priority Domestic Support Obligations.
          Level Five:       Mortgage arrears, secured taxes, rental arrears, vehicle payment arrears.
          Level Six:        All remaining secured, priority and specially classified claims, and miscellaneous secured arrears.
          Level Seven:      Allowed nonpriority unsecured claims.
          Level Eight:      Untimely filed nonpriority unsecured claims for which an objection has not been filed.

8.6       As a condition to the debtor(s)’ eligibility to receive a discharge upon successful completion of the plan, debtor(s)’ attorney or
          debtor(s) (if pro se) shall file Local Bankruptcy Form 24 (Debtor’s Certification of Discharge Eligibility) with the court within
          forty-five (45) days after making the final plan payment.

8.7       The provisions for payment to secured, priority, and specially classified unsecured creditors in this plan shall constitute claims
          in accordance with Bankruptcy Rule 3004. Proofs of claim by the trustee will not be required. In the absence of a contrary timely
          filed proof of claim, the amounts stated in the plan for each claim are controlling. The clerk shall be entitled to rely on the
          accuracy of the information contained in this plan with regard to each claim. Unless otherwise ordered by the court, if a secured,
          priority, or specially classified creditor timely files its own claim, then the creditor’s claim shall govern, provided the debtor(s)
          and debtor(s)’ attorney have been given notice and an opportunity to object. The trustee is authorized, without prior notice, to pay
          claims exceeding the amount provided in the plan by not more than $250.

8.8       Any creditor whose secured claim is not modified by this plan and subsequent order of court shall retain its lien.

8.9       Any creditor whose secured claim is modified or whose lien is reduced by the plan shall retain its lien until the underlying debt
          is discharged under 11 U.S.C. § 1328 or until it has been paid the full amount to which it is entitled under applicable non-
          bankruptcy law, whichever occurs earlier. Upon payment in accordance with these terms and entry of a discharge order, the
          modified lien will terminate and be released. The creditor shall promptly cause all mortgages, liens, and security interests
          encumbering the collateral to be satisfied, discharged, and released.

8.10      The provisions of Sections 8.8 and 8.9 will also apply to allowed secured, priority, and specially classified unsecured claims filed
          after the bar date. LATE-FILED CLAIMS NOT PROPERLY SERVED ON THE TRUSTEE AND THE DEBTOR(S)’
          ATTORNEY OR DEBTOR(S) (IF PRO SE) WILL NOT BE PAID. The responsibility for reviewing the claims and objecting
          where appropriate is placed upon the debtor(s).

             Nonstandard Plan Provisions
Part 9:

9.1 Check “None” or List Nonstandard Plan Provisions.
 /x/ None         If “None” is checked, the rest of Part 9 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not
otherwise included in the Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.
The following plan provisions will be effective only if the applicable box in Part 1 is checked. Any provision set forth herein is subject
to court approval after notice and a hearing upon the filing of an appropriate motion.
_____________________________________________________________________________________________



             Signatures
Part 10:



                                                                   Page 6
       Case 18-21225-CMB                Doc 174      Filed 10/02/20 Entered 10/02/20 10:33:21                          Desc Main
         Debtor(s)____________________________      Document          Page 7 of 7
                                                      Case number__________________ PAWB Form 10 (12/17)

10.1 Signatures of Debtor(s) and Debtor(s)’ Attorney.
If the debtor(s) do not have an attorney, the debtor(s) must sign below; otherwise the debtor(s)’ signatures are optional. The attorney for
the debtor(s), if any, must sign below.
By signing this plan the undersigned, as debtor(s)’ attorney or the debtor(s) (if pro se), certify(ies) that I/we have reviewed any prior
confirmed plan(s),order(s) confirming prior plan(s), proofs of claim filed with the court by creditors, and any orders of court affecting the
amount(s) or treatment of any creditor claims, and except as modified herein, this proposed plan conforms to and is consistent with all such
prior plans, orders, and claims. False certifications shall subject the signatories to sanctions under Bankruptcy Rule 9011.

By filing this document, debtor(s)’ attorney or the debtor(s) (if pro se), also certify(ies) that the wording and order of the provisions
in this chapter 13 plan are identical to those contained in the standard chapter 13 plan form adopted for use by the United States
Bankruptcy Court for the Western District of Pennsylvania, other than any nonstandard provisions included in Part 9. It is further
acknowledged that any deviation from the standard plan form shall not become operative unless it is specifically identified as
“nonstandard” terms and are approved by the court in a separate order.

X /s/ Brian L. Mohring                                           X /s/ Rayna L. Mohring
Signature of Debtor 1                                            Signature of Debtor 2
Executed on 10/2/2020                                            Executed on 10/2/2020
(MM / DD / YYYY)                                                 (MM / DD / YYYY)
X_/s/ Gary W. Short__________________                            Date: 10/2/20209
Signature of debtor(s)’ attorney                                 (MM / DD / YYYY)




                                                                  Page 7
